John G. Roberts, Jr.: We'll hear argument first today in Case 06-1646, United States v. Rodriguez. Mr. Shanmugam.
Kannon K. Shanmugam: Thank you, Mr. Chief Justice, and may it please the Court: The Armed Career Criminal Act is one of the Federal Government's most important tools for incapacitating serial offenders who commit serious crimes, and, like other Federal recidivism statutes, the ACCA defines the prior offenses that trigger its application based partly upon the maximum terms of imprisonment for those offenses. The question presented in this case is whether the relevant maximum term of imprisonment for an offender who was already a repeat offender is the maximum to which repeat offenders were subject to that offense. Alone among the circuits, the Ninth Circuit held that the relevant maximum for a repeat offender is instead the maximum to which first-time offenders were subject, even though that purported maximum would sometimes be lower than the term that a repeated offender would actually receive. Because the ACCA cannot support that counterintuitive and counterfactual approach, the judgment of the Ninth Circuit should be reversed.
Antonin Scalia: Mr. Shanmugam, what is the government's position as to a person who is not a repeat offender? He commits the crime for the first-time. Now the government says there are alternative maximums and you have to pick whichever maximum is the higher. Why wouldn't that maximum apply to the person who commits the crime the first-time?
Kannon K. Shanmugam: That is because, Justice Scalia, we believe that the text of the ACCA naturally accommodates the possibility that there may be alternative maximum terms of imprisonment for a given offense. The provision the ACCA at issue, Section 924(e)(2)(A)(ii), defines a serious drug offense as "a State drug trafficking offense for which a maximum term of imprisonment of 10 years or more is prescribed by law. " and we believe that that language is susceptible to the interpretation that the maximum for a repeat offender is the maximum to which repeat offenders were subject and the maximum for a first-time offender is the maximum to which first-time offenders were subject. And that is particularly true because Congress--
Antonin Scalia: You're adding something to the elements of the crime and in all of our cases in this field we look to the elements of the crime.
Kannon K. Shanmugam: --Well, to be sure, Justice--
Antonin Scalia: And as far as the elements are concerned, the maximum sentence for those elements you say is the sentence that would be imposed upon a repeat offender.
Kannon K. Shanmugam: --To be sure, Justice Scalia, the ACCA speaks of the maximum term of imprisonment for the offense. But a higher sentence for repeat offenders is no less a maximum for the offense than the lower sentence for first-time offenders. This Court's cases involving challenges to recidivism statutes make that clear because they have uniformly held that a recidivism enhancement constitutes a stiffened penalty for an underlying offense.
John G. Roberts, Jr.: You seem to... you seem to flinch from the natural consequences of your position in not looking at the maximum for a particular offender. For example, you know, under some guidelines, if he was the ringleader his sentence can be enhanced beyond what would otherwise be the maximum for a first-time offender, but you say you don't take that into consideration.
Kannon K. Shanmugam: I don't that we're flinching from those consequences, Mr. Chief Justice. I think that it is simply a consequence of the fact that the statute does speak of the maximum term of imprisonment for the offense, not for the offender. And, while we believe--
John G. Roberts, Jr.: How is that different from your position here, where it is the fact that the individual is a recidivist that causes you to look to a different maximum?
Kannon K. Shanmugam: --It is because, Mr. Chief Justice, that we believe that the language of the statute can be susceptible to the interpretation that there can be alternative maximum terms of imprisonment for broad categories of offenders, such as recidivists and non-recidivists. But we don't think that it can--
John G. Roberts, Jr.: So that's the reason you sort of pull back from a more aggressive reading, because it's not as broad a category?
Kannon K. Shanmugam: --Well, it would lead to harsh results for first-time offenders and we certainly think that Congress--
John G. Roberts, Jr.: Well, but only if they're subject... only if they have some characteristic that had caused the State legislature to give the higher maximum, such as being the ringleader or some other enhancement.
Kannon K. Shanmugam: --Well, that's correct. But with regard to the text of the statute, we simply believe that the text of the statute cannot be stretched to accommodate the possibility of individualized maximum terms of imprisonment for every offender based on the potentially infinite combinations of facts that may determine an offender's guidelines range. And I think it's important to--
Anthony M. Kennedy: Are there any statutes which talk about offender as opposed to "offense" in this area, do you know?
Kannon K. Shanmugam: --Well, I think probably the closest analog in the criminal code, Justice Kennedy, would be the statute that was at issue in RLC. I believe it's 18 U.S.C. 5037(c)(1)(b), which provided at the time that the court was construing it that the maximum... that the sentence that a juvenile should receive should be no higher than the maximum that an adult offender should receive. And the court did construe that statute to refer to the maximum that an adult could receive under the guidelines.
Antonin Scalia: Well, there was also the statute involved in the LaBonte case, where... where the statute said the Sentencing Commission "shall assure that the sentencing guidelines specify a sentence to a term of imprisonment at or near the maximum term authorized for categories of defendants who have certain types of prior convictions. "
Kannon K. Shanmugam: Yes.
Antonin Scalia: And that did focus on the... on the nature of the defendant and not on the element of the crime.
Kannon K. Shanmugam: It focused on categories of offenders and there Congress's concern was obviously with career offenders. But I think critically in the LaBonte opinion itself, written by Justice Thomas for the Court, the Court recognized the possibility that a statute could establish alternative maximum terms of imprisonment for recidivist and nonrecidivist offenders. The Court specifically discussed the Controlled Substances Act, which does exactly that. Now, to be sure the language of that statute was somewhat different, but in our view the critical lesson of LaBonte is simply that it is possible for a statute to establish alternative maximums and the statute at issue here no less than the statute at issue in LaBonte accommodates that possibility.
Antonin Scalia: So it would be easy, of course, if recidivism were an element of the crime--
Kannon K. Shanmugam: Well, it would be easier to accept that if a State--
Antonin Scalia: --for a crime which includes the act plus the recidivism?
Kannon K. Shanmugam: --If a State, Justice Scalia were to essentially define a new crime of drug trafficking by a recidivist, then to be sure by definition the maximum sentence for that offense would be the maximum to which repeat offenders were subject. But to say one more thing in response to the Chief Justice's question about guidelines maximums, I do think that it is critical to remember that Congress enacted the ACCA in its present form in 1986, well before this Court's Apprendi jurisprudence took root, and at that time Congress surely would have conceived of the relevant maximum as the offense-specific statutory maximum, and we know that Congress viewed that maximum as a discrete creature from the relevant guidelines maximum because in passing the Sentencing Reform Act 2 years earlier, the statute that gave rise to the Federal guidelines, Congress smoke specifically about statutory maximums as distinct from guidelines maximums. And certainly we believe--
Samuel A. Alito, Jr.: In light of Apprendi and the later cases, do you think it's feasible any longer to draw a distinction between, between statutes that make recidivism an element of the offense and statutes that originally conceived of recidivism as a sentencing factor but now provide for that to be proven to a jury?
Kannon K. Shanmugam: --One of the virtues of our approach, Justice Alito, is that the answer is in some sense the same whether a legislature defines drug trafficking by a recidivist as a distinct offense or whether recidivism is simply a sentencing factor that gives rise to an alternative maximum term of imprisonment for the underlying offense of drug trafficking. And our fundamental submission with regard to the Court's Apprendi line of cases is simply that it alters nothing with regard to how the ACCA should be interpreted because, again, Congress was defining 1986 in its colloquial sense as essentially what the legislature defines the offense to be. And to be sure, it is a prerequisite for a fact to be an offense element that it be submitted to the jury, but all this court did in Apprendi line of cases was effectively to state a procedural constitutional rule under which a sentencing factor that raises the applicable maximum sentence has to be submitted to the jury.
Antonin Scalia: Mr. Shanmugam, I didn't understand what you said about Congress's intent with regard to the guidelines when it passed ACCA. You're saying Congress did not have an eye to the guidelines, but simply had an eye to the maximum sentence within which the guidelines were applicable?
Kannon K. Shanmugam: Yes, that's correct. In the Federal system, that would of course be the statutory maximum. In some State systems, of course, the guidelines are themselves statutory and for that reason we refer to them in our brief as offense-specific maximums. But the critical point with regard to the Sentencing Reform Act is that Congress did believe that there was such a thing as the maximum for the offense, and indeed in Section 994(r) of Title 28, one of the provisions of the Sentencing Reform Act, Congress actually asked the Sentencing Commission to come back with recommendations to alter those offense-specific maximums, which we believe is certainly evidence that Congress viewed that as something distinct.
Ruth Bader Ginsburg: Does it matter what was the sentence actually imposed in the State court? That is, suppose it is a second offense, but the prosecutor chooses not to charge as a second offender and so, although it is in fact the second offense, he is sentenced in the State court as a first offender. Would it count under your reading of the Federal statute that it was a second offense?
Kannon K. Shanmugam: Our position, Justice Ginsburg, is that it would count because the relevant inquiry is whether the offender was potentially eligible for an enhanced maximum sentence as a repeat offender as a substantive matter. That having been said, we certainly believe that in the mine run of cases a court applying the ACCA will merely need to resort to the judgments of conviction or other judicial records in order to determine the maximum to which the defendant was actually subject. And this case of course presents a perfect example of that because the judgments for each of Respondent's prior convictions made clear that he was in fact subject to a 10-year maximum sentence as a repeat offender.
John Paul Stevens: I take it... supposing there's a dispute between the prosecutor and the defendant as to whether in fact he was a recidivist or not. Is the fact that there was just an argument that he would be a recidivist enough or does the record have to establish that he was a recidivist?
Kannon K. Shanmugam: Well, if there were such a dispute, certainly we believe, first of all, that ACCA courts would be perfectly competent to resolve those disputes. They are no different in kind from the sorts of legal and factual issues--
John Paul Stevens: Shouldn't the mere existence of a dispute be enough, because then at least he's potentially subject to being treated as a recidivist.
Kannon K. Shanmugam: --Well, our view, Justice Stevens, is that once the government comes forward, for example, with a judgment of conviction that indicates that the defendant was subject to a 10-year maximum, it would then be incumbent on the defendant to come forward with evidence suggesting that that was erroneous to the extent that a defendant would be permitted to collaterally challenge that prior sentence at all. But we do believe that courts can resolve those disputes. Now, if the Court were to disagree and to conclude that, for comparable reasons to the reasons that the Court articulated in Shepard, it would be difficult for courts to resolve those determinations, then I suppose that we could live with a rule that said that the government is limited to judicial records like a judgment of conviction. But Taylor and Shepard of course were dealing with a quite different concern, the concern of how to define the prior offense, and I would submit that the factual disputes that the Court was concerned about in Shepard are quite different from disputes about the applicability of a recidivism enhancement. Those were disputes about the actual underlying facts of the underlying substantive offense itself. And the Court suggested in the plurality portion of Justice Souter's opinion that resolving those sorts of factual disputes might raise constitutional concerns. But we certainly believe that by virtue of the rule of Almendarez-Torres, at a minimum the resolution of factual disputes ancillary to the fact of a prior conviction fall within the scope of the Almendarez-Torres rule and present no constitutional difficulties.
David H. Souter: Mr. Shanmugam, I take it that your response to Justice Ginsburg's question would basically be your response to the argument that the other side makes, that on your theory a State misdemeanor can be treated for purposes of the act as... or a conviction for a State misdemeanor can, with the recidivism enhancement, be treated as a felony?
Kannon K. Shanmugam: Yes. That issue would arise, of course, only under the definition of "violent felony", which sets a one-year trigger rather than the ten-year trigger that is contained in the definition of "serious drug offense". I think that the only point that I would note is that, with regard to an offense that remains a misdemeanor, even when it is committed by a repeat offender, there is a distinct statutory provision which we cite in our reply brief, 18 U.S.C. 921(a)(20), which tinkers with the definition of what constitutes a qualifying offense for purposes of the definition of "violent felony". It says that if it's a misdemeanor, the sentence, the applicable sentence, actually has to be two years or more. But where a State actually says that when you commit an offense and it becomes a felony when you are a recidivist, then certainly we think that there is no problem with treating such an offense as an ACCA predicate for purposes of the triggering maximum term of imprisonment.
David H. Souter: But if they continue to use just the State terminology such that they continue to use the word "misdemeanor" with respect to an offense, which with the enhancement carries more than a one-year penalty, then the two-year provision, the two-year threshold provision, kicks in?
Kannon K. Shanmugam: That's absolutely correct, Justice Souter, and I believe that that was actually the fact pattern that was presented in the ACCA case that this Court heard earlier this term, Logan.
David H. Souter: Yes.
Kannon K. Shanmugam: And in a footnote in its opinion, the Court noted this very peculiarity of how ACCA operates and how you need to have a two-year maximum rather than a one-year maximum if the State still treats the offense as a misdemeanor.
Ruth Bader Ginsburg: Do all States treat first convictions from other States... do they all count for recidivism qualification if the prior offense was committed and the conviction was in another State?
Kannon K. Shanmugam: States do have somewhat different rules, Justice Ginsburg, as Respondent correctly points out, though I would note that many of the sort of factual and legal issues that would arise under those different rules arise outside the drug-trafficking context. Most States' drug-trafficking recidivism provisions, as least those States that have adopted the Uniform Controlled Substances Act provision, operate in a quite straightforward manner because they essentially sweep in all prior drug offenses. That having been said, we are unaware of any ACCA cases that have presented those sorts of difficulties. And typically what one would find, if one looked at Respondent's cases, is that most States by now have fairly clearly defined rules for determining when an out-of-State conviction qualifies. And so at most, if it were unclear from the judgment of the prior conviction whether the prior sentencing court had determined whether the defendant was subject to the enhanced maximum as a recidivist, it would be a relatively easy task for a Federal ACCA court to apply those largely settled rules in order to make that determination. I do want to say one more thing about the text of the ACCA more generally, and that is that if the Court, as Justice Scalia had suggested at the outset, were to conclude that the statute is susceptible to the interpretation that there can be only a single maximum term of imprisonment for a given offense, we believe that it would not necessarily follow that Respondent's interpretation is correct, and indeed that the more natural consequence of that interpretation would be that the relevant maximum is the maximum that any offender could receive, rather than the maximum that a first-time offender could receive, and that is because--
John G. Roberts, Jr.: Surely not, Mr. Shanmugam. You were talking about broad categories earlier. It seemed that the broad category in the situation you posit would be the normal offender rather than the recidivist, and that's the one we ought to look at.
Kannon K. Shanmugam: --Well, that might be true as a numerical matter, though, you know, I suspect that there are probably more recidivist offenders than one might think. But I think that the fundamental difficulty with Respondent's interpretation is the anomaly that I identified at the outset, namely that even an offender who actually received a term of imprisonment of 10 years could be said to have a maximum of 5 years. And while it is true that--
John G. Roberts, Jr.: Well, I know, but you began your discussion by saying we had to choose one maximum. You were accepting that requirement. It seems to me, if that's the case, it's clear that we ought to pick the maximum for the particular offense without considering additional enhancements.
Kannon K. Shanmugam: --Well, with respect, Mr. Chief Justice, I would disagree. I would submit that if the Court has to choose a single maximum it has to be the maximum that the worst offender could receive. As a matter of common sense, when one thinks about the maximum--
John G. Roberts, Jr.: But you don't accept that approach when we're talking about enhancements under State guidelines. You know, if the normal sentence is whatever it is, 10 years, and you get an extra 2 years if you're the ringleader, you say no, you don't look at that; you just look at the 10 years.
Kannon K. Shanmugam: --That's correct, and that's because of the statute's reference to the offense and not the offender. But my submission is simply that if the Court thinks that the statute is susceptible to the interpretation that there has to be one maximum and indeed if the Court thinks that that interpretation is compelled, then we would submit that all offenders who commit an offense for which some offenders could receive a 10-year sentence would be subject to the ACCA. But we of course primarily submit that the statute is not only susceptible to the interpretation that we advance here, but that it is the better interpretation, namely that a statute can have alternative maximums. And we certainly believe that that interpretation is consistent with the long history and widespread practice of imposing enhanced penalties on repeat offenders, a practice that Congress surely was aware of when it enacted this statute dealing with the problem of recidivism.
Antonin Scalia: Mr. Shanmugam, would you explain to me again why... why you treat the enhancement in a State guideline system differently?
Kannon K. Shanmugam: It is--
Antonin Scalia: It seems to me that if you get an enhancement as a ringleader it's the same thing as if you get an enhancement because you're a recidivist. What's the difference?
Kannon K. Shanmugam: --The difference, Justice Scalia, is that the statute does speak of maximum terms of imprisonment for the offense and not the offender, and, while we certainly believe that the language of the statute with its reference to "a maximum term of imprisonment" can naturally accommodate the possibility of alternative maximums for broad tiers of offenders such as recidivists and nonrecidivists, we really don't believe that it can accommodate the possibility of individualized maximums for every offender.
Antonin Scalia: You don't think "ringleader" is a broad tier.
Kannon K. Shanmugam: Well, in a sentencing guidelines system where being a ringleader may be the basis for an enhancement, as it is in the Federal system, the fact remains that an enhancement under a guidelines system is merely one of many factors that ultimately determine the offender's guideline sentence. A guideline sentence is, of course, an individualized determination made after a court evaluates a panoply of offender and offense-specific factors.
John Paul Stevens: How would you treat an enhancement--
Kannon K. Shanmugam: Well, we believe that such an enhancement could be subject to our alternative maximums approach as well, to the extent that the standard was--
John Paul Stevens: --So it's not just recidivist and non-recidivist. It's some enhancements, but not all enhancements?
Kannon K. Shanmugam: --Well, if a statute is as a formal matter structured in such a way as to create broad tiers of punishment for categories of offenders, then certainly that would seem to be an alternative maximum term of imprisonment. The guideline systems, of course, are not structured in that way.
John Paul Stevens: You're depending upon the guidelines.
Kannon K. Shanmugam: Right. Well, that's correct, and so in Apprendi, of course, I think it was the fact that the defendant had acted with a biased purpose, and that form of structuring of statutes was not unheard of prior to this Court's decision in Apprendi. And essentially what New Jersey did, as I recall, in Apprendi was to say that if you unlawfully possess a firearm your maximum is 10 years.
John Paul Stevens: Well, I understand, but my point is I don't think your proposal just has two categories. There... it seems there could be multiple kinds of enhancements that would fit your general description.
Kannon K. Shanmugam: And the relevant question, Justice Stevens--
John Paul Stevens: It's not just recidivist versus nonrecidivist.
Kannon K. Shanmugam: --This case does not present that issue; and, in light of the history and practice of imposing heightened penalties on recidivists, an essentially universal practice as far as we're aware in the drug-trafficking context, we certainly don't believe that the Court has to address that issue. And, in any event, after this Court's decision in Apprendi, it is certainly true that States have made modifications to the structure of their offenses and their sentencing systems such that, with regard to factors other than recidivism, it may very well be that as a prospective matter that issue would not arise very frequently. And--
Antonin Scalia: Well, some of them have simply said, we're going to let the jury decide. We're going to let the jury make these determinations that Apprendi says have to be made by the jury. But they're still... they're still referred to as sentencing factors.
Kannon K. Shanmugam: --That's correct, Justice Scalia. And, with regard to a State that does that as Washington, indeed, has done in the wake of this Court's decision in Blakely, we believe that the relevant offense and the relevant maximum term of imprisonment actually remains the same. And that is simply because where all a State does is to say that sentencing factors must be submitted to the jury in order to comply with the constitutional rule of Apprendi and Blakely, the fact remains that the State has not redefined the offense. In our view, a sentencing factor can remain a sentencing factor even if it is the functional equivalent of an offense element for Apprendi purposes.
Anthony M. Kennedy: It seems to me your argument might be slightly better if the statutory term was "authorized", not "prescribed". I don't say "prescribed" could never be used in the sense you mean, but when you have alternates we usually would use the word... alternate possibilities... usually you'd use the word "authorize" rather than "prescribe". "Prescribe" indicates one rule.
Kannon K. Shanmugam: I suppose that may be true, Justice Kennedy, though again the statute spoke about the maximum term of imprisonment for the offense, which I think presupposes, at least to some extent, that the maximum may be higher than the maximum to which a particular offender is subject. I think the only thing I would say with regard to the reference to ACCA is that one could naturally understand that phrase being used by a Congress that was acting in 1986 as referring to the prescribed statutory maximum. And, notably, the Ninth Circuit in a case that we cite in our opening brief, United States v. Parry, construed that phrase in exactly that manner in actually holding that, notwithstanding its rule in this case, the applicable maximum for a defendant sentenced under a mandatory guidelines system cannot be the applicable guidelines maximum; It has to be the maximum for the offense. We believe that the Ninth Circuit erred only insofar as it thought that that maximum is the maximum to which first-time offenders were subject, even for a repeat offender. Mr. Chief Justice, I'd like to reserve the balance of my time.
David H. Souter: May I ask you one question before you sit down? You mentioned a moment ago what you saw as the anomaly in the counter-argument, the anomaly being that someone with the recidivism enhancement could end up with a ten-year sentence when the maximum for the offense is five years. But isn't... isn't the answer to that just as... as the answer that you gave to Justice Scalia a moment ago, and that is simply that the statute speaks in terms of "offense" so that there is... there is no anomaly in getting a ten-year sentence for something which for this purpose carries a maximum of five?
Kannon K. Shanmugam: Justice Souter, an enhanced penalty for repeat offenders is every bit as much a penalty for the offense as the lower penalty for first-time offenders.
Antonin Scalia: Well, that's the question in the case.
Kannon K. Shanmugam: Well, and that is a question that this Court has answered in a variety of different contexts dating back almost a hundred years to Graham v. West Virginia. And we would submit that that principle is certainly equally applicable here, and a penalty for a recidivist, while in some sense holding a recidivist more responsible by virtue of his or her recidivist status, is every bit as much a penalty for the offense. And under our alternative maximums approach that can be the maximum for the underlying offense. I'd like to reserve the balance of my time.
John G. Roberts, Jr.: Thank you, counsel. Mr. Rothfeld.
Charles A. Rothfeld: Thank you, Mr. Chief Justice, and may it please the Court: There are a number of serious problems with the government's theory in this case, and I'll start with this one. It is inconsistent with the statutory language of ACCA, as is suggested by the R.L.C. and LaBonte decisions that have been discussed already; and it cannot be reconciled with the fundamental purpose of ACCA, which is reflected in that statutory language. Congress enacted ACCA to target particular categories of serious offenses. Whether the defendant is a repeat offender says nothing at all about the seriousness of the offense that he committed and therefore tells us nothing about whether that offense should be treated as an ACCA--
Samuel A. Alito, Jr.: Suppose the State has two statutes: Possession of drugs, maximum penalty five years; possession of drugs by a convicted felon, maximum... convicted drug felon, maximum penalty ten years. And a defendant is convicted under the latter provision. What would be the maximum penalty for ACCA purposes?
Charles A. Rothfeld: --Well, if that latter provision includes as an element of the offense that recidivism, that could be a different situation than we have here, because the statutory language of ACCA, as Mr. Shanmugam said, focuses on "offense". Congress said that an ACCA predicate in the drug context is an offense for which a maximum penalty of ten years or more is--
Samuel A. Alito, Jr.: Well, it could be or it would be?
Charles A. Rothfeld: --I think that's a difficult question, Your Honor, which is not the question here. I suppose I would say the language would suggest that it would be; that if it is an element to the offense the defendant has been convicted of an offense that includes recidivism as an element, that statutory language would lead us in that direction.
Samuel A. Alito, Jr.: Well, if the maximum penalty there would be ten years, then what if in this case the recidivist element had been submitted to a jury and found by a jury. Would it matter?
Charles A. Rothfeld: I would suggest, again, it depends upon what the element defined by the State legislature is in creating the offense, because that follows from the ACCA term of the offense, the punishment prescribed by law for the offense. That is, of course, not the question here. And it's--
Samuel A. Alito, Jr.: Why should the label matter? Maybe as to statutes that were passed before Apprendi and Booker, that at that time it made a difference. But, going forward, what difference does it make whether it's labelled as an element of the offense or a sentencing enhancement that's proven to a jury?
Charles A. Rothfeld: --Well, I think in the post-Blakely context one could say something that has to be proven to a jury is in fact an element of the offense. The offence may essentially be defined in terms of the sentencing guidelines elements at that point. But I think in figuring what Congress had in mind when it used the term defining ACCA serious drug offense> ["] as "an offense for which a maximum penalty of ten years is prescribed by law, we have to figure out what is the offense and what is the penalty prescribed by law for that. "
Stephen G. Breyer: Well, going back to what you first said, suppose with your own children: I told you half an hour ago not to interrupt your sister when she is doing her homework. This is the second time you've done it. Wouldn't you, with your own child... I would with mine... think that the second time he did it was worse behavior than the first time? I just told him not to.
Charles A. Rothfeld: It is a familiar example, Your Honor. [Laughter] And... and it's absolutely right.
Stephen G. Breyer: Well, if it's absolutely right I don't see why we hold Congress to some kind of weird... not weird, but more picky standard than we do with our own children.
Charles A. Rothfeld: But the reason for that, Your Honor, in this context is the language that Congress chose. It is certainly correct that, generally speaking, it is thought that repeat offenders should be subject to a higher punishment, and that there is a--
Stephen G. Breyer: Because their behavior is worse.
Charles A. Rothfeld: --Well, but I think there is a distinction between whether the offense itself is a more serious offense. I mean, the ACCA statutory language uses the term "serious drug offense". That's part of the definition That's used in the statutory text. Congress had in mind punishing through the ACCA process offenses that have a certain level of seriousness. And when Congress did that it was reflecting on what people actually did. That's the whole context of this Court's--
Antonin Scalia: It's not a more serious offense when she does it the second time; it's just a more culpable offender.
Charles A. Rothfeld: --That is precisely right.
Stephen G. Breyer: That isn't what I tell my child. I say you behaved worse.
Charles A. Rothfeld: Well, I can't disagree with that, Your Honor. But this is... this is--
Stephen G. Breyer: Well, does the word "offense"... I haven't come across it, but does the word "offense" have some kind of special technical meaning that doesn't just mean the behavior which calls into play all kinds of circumstances?
Charles A. Rothfeld: --Well, I think the Court has... has repeatedly recognized the distinction suggested by Justice Scalia's latest question, which is that there is a difference between the offense and the offender. As Mr. Shanmugam said... and we agree completely... ACCA is an offense-specific provision. It does not focus on the offender. The government would like to read ACCA as though it made a distinction based upon different categories of defendants. And it's interesting that the way in which the question is presented in their brief and in their question presented in the petition for certiorari is not in terms of the ACCA statutory language. It does not ask: What is the penalty prescribed by law for this offense? It asks: Could repeat offenders be subjected to an enhanced penalty of ten years?
John G. Roberts, Jr.: Isn't it pertinent, Mr. Rothfeld, that in trying to decide whether a maximum term of imprisonment encompasses recidivists, we're dealing with a statute that itself is directed to recidivism. You're asking... you've got three previous convictions and then you get a particularly harsh sentence. If recidivism is what you're trying to address, it would seem to me in deciding what a maximum term is that it would be natural to assume that they would take recidivism into consideration in that context as well.
Charles A. Rothfeld: Well, I think not, Your Honor, because ACCA is a particular kind of recidivism statute. There are recidivism statutes common in the States now, with the three strikes regime becoming ubiquitous, in which all that matters is basically the number of offenses that were committed. The States expressly disavow the seriousness of the offenses that constitute the predicates in those kind of regime. ACCA is different kind of statute. ACCA was motivated because Congress was concerned that there was a small cohort of offenders who are engaging repeatedly in serious offenses, and Congress had in mind that people who engaged repeatedly in these especially threatening, dangerous, harmful offenses, very destructive to society, they should be segregated for 15 years through the ACCA mandatory minimum. But Congress was quite clear, and the statutory language reflects this expressly, that the predictates have to themselves be serious offenses. Congress was concerned with what people did.
John G. Roberts, Jr.: Well, but it just seems to me that if you have Congress addressing what they regarded as a very serious problem of recidivism, they would think that that's a problem that should be taken into account in determining what maximum sentences you're subject to under State law.
Charles A. Rothfeld: Well, they could have done that. They could... and that would have been the statute the government is discussing, one which ties recidivism into the particular category of the offender and the penalties to which they are subject. But Congress did not do that. Congress focused specifically on the seriousness of each of the individual predicate offenses. And it had in mind what people actually did, whether the kinds of offenses they were committing were serious destructive types of offenses.
Ruth Bader Ginsburg: But it did use the language "a maximum term", not "the maximum term", which would support the government's view that the statute contemplates more than one maximum.
Charles A. Rothfeld: With respect, Your Honor, I would suggest that's one of the government's odder arguments. I think that reading any significance to the use of "the" rather than "the" in this context is quite peculiar. I would think if a judge, for example, is pronouncing sentencing he or she is likely to say "I sentence you to a term of 10 years. " not "I sentence you to the term of 10 years. " Certainly the use of doesn't suggest some contemplation of multiple alternative regimes of punishment. So I think the government, I give them kudos for creativity there, but I think it's very difficult to read any conscious choice by Congress in the use of the different article.
John G. Roberts, Jr.: Counsel, you--
Ruth Bader Ginsburg: What about the defendant's own understanding? In connection with one of these offenses the defendant acknowledged in court, the crime with which I am charged carries a maximum sentence of 10 years.
Charles A. Rothfeld: I think that there are two things to say about that, Your Honor. First of all, I question how seriously anyone took that statement in the sentencing declaration, because what really mattered in Washington State was the binding determinant sentencing guideline, which set a maximum term of 57 months, which everyone agrees was the highest penalty this defendant could receive. In fact, it's quite clear that, absent aggravating circumstances, which are not present in this case, no one convicted of this defendant's crime could receive a punishment, recidivist or not, of 10 years, enough to trigger the ACCA predicate. So, I question again whether or not anyone took that terribly seriously. But I think even if one did, it doesn't answer the question here. There is no question that there was a recidivism provision which, at least in some theoretical sense, made the maximum penalty 10 years. There is also a statutory provision which defined the crime. And in that... in that statutory provision the Washington legislature specifically associated with conviction of that offense a five-year maximum penalty. And I think it sort of... it sort of begs the question to say, as the government does, well, the fact that there is some possibility out there of an enhancement that increases the penalty above 10 years, even if that were true, which is not, again because of the sentencing guidelines in this case, that sort of begs the question of what is the relevant offense? Is the relevant offense what you might call the generic categorical offense of distribution of Schedule 3, 4, or 5 drugs, the sentence to which anyone convicted of that crime, anyone who engaged in the elements of that offense and is found guilty in Washington State could have been sentenced to, and that is 5 years.
Antonin Scalia: The government is correct, though, that when a recidivist is sentenced he is being punished for the crime, not for his recidivism. So you... you can say that the punishment for that defined crime is 10 years when, when the person who committed the act is a recidivist, but the act he's being punished for is the same crime.
Charles A. Rothfeld: Well, there is no doubt about that. The defendant here committed this offense and he is being punished for it, for that offense. But again, I think that begs the question here: When Congress uses the term "the punishment prescribed by law for the offense. " what did it have in mind? Did it mean sort of the generic sense of the offense in the sense of the offense that anyone commits who is guilty or who commits the elements of the offense, which is someone who is not a recidivist. It's entirely... recidivism is unrelated to that because recidivism is not an element of this offense. So yes, the defendant here committed the offense. He's being punished for having committed this offense. But that doesn't answer the question of what Congress had in mind.
Stephen G. Breyer: That's the part I'm not getting. I mean, that's why it doesn't help your client. In general, if you did read the word 10 years or more is prescribed, you'd say, well what is the maximum term prescribed for the offense of selling drugs? And the answer would be 10 years. Now, how do you get out of that?
Charles A. Rothfeld: Well--
Stephen G. Breyer: You're saying because... because fewer people are likely to get the 10-year sentence than get the five-year sentence?
Charles A. Rothfeld: --No, no, absolutely not, Your Honor.
Stephen G. Breyer: What is... what is the distinguishing... how do you get out of it? I know you're trying to say this and I'm just not getting it.
Charles A. Rothfeld: I look at it from the perspective that I think Congress looked at it when it wrote the statutory language here. Congress had in mind... as I said to Chief Justice Roberts, Congress had in mind people who engage in serious offenses. Congress had in mind what people actually did. It was not passing a generic... I think it's quite clear from the statutory language, it was not passing a generic three strikes statute. It was focusing on the seriousness of what people did and what people actually did, what they were actually convicted of doing. And I think for that purpose, again the sort of what you might call the generic or categorical offense, the offense unrelated to recidivism enhancements, is what's relevant because that is what the person actually did. And once you bring recidivism into the picture, once when the three strikes brings recidivism into the picture, every drug distribution, every drug distribution offense, will become a serious offense within the meaning of that--
Anthony M. Kennedy: I guess what you're saying is that if it's a victimless crime, that the second offense is no more injurious to the State than the first was. I'm not sure that's the case. The fact that the State sees multiple offenders, repeat offenders, in its community means that they have to spend extra resources to prevent... to incarcerate them because they have a network of distributors, et cetera. They are more experienced, so they are more dangerous to the State.
Charles A. Rothfeld: --Well, there is no question that recidivism is regarded as... as, you know, a bad thing for a variety of reasons. And that is why recidivism enhancements have been... are so common. And no one, no one disputes that. The question is when Congress wrote this statutory language and wrote this particular kind of recidivism offense in ACCA, it was focusing on what the defendants actually did. The recidivism enhancement is entirely unrelated to that.
John G. Roberts, Jr.: --Well, we know it was focusing on the particular problem of recidivism. That's what the overarching Federal statute is directed to.
Charles A. Rothfeld: But--
John G. Roberts, Jr.: And I think, following up on Justice Kennedy's question, that you would assume that this Congress thought that recidivists presented particular problems that were different from the one particular offense.
Charles A. Rothfeld: --It is that recidivism statute, but it is... again it's a particular kind of recidivism statute different in character from the three-strikes kind of statute, different in character from the... the drug recidivism statute in Washington State, which is... which is to be a player. Those statutes do not care whether the predicate acts that... that trigger their application were serious offenses or not. They simply ask is this... is this defendant someone who has been convicted of offenses in the past. ACCA is not like that. ACCA specifically targets serious predicate offenses. The... the statutory text defines two categories of predicate offenses: violent felonies, which... which are a set of especially dangerous, threatening offenses; and serious drug offenses, using the term "serious in the text. " "It is clear from that Congress had in mind people who were engaged in acts that are themselves harmful, destructive, serious acts. " "Under the government's application of a recidivism approach, virtually anything that someone is convicted of having to do with drug distribution... handing a single marijuana cigarette to a friend... that is a drug distribution offense. " "In most States that is punishable by two years, five years maximum. " "Under the government's approach that is now, because it could through the recidivism policy lead to a 10-year-- "
John G. Roberts, Jr.: Well, but the flip side of that hypothetical is somebody selling a ton of marijuana. It's the same offense as somebody who's done it and been convicted of it three different times. I mean, I don't think your hypothetical helps advance the argument.
Charles A. Rothfeld: --Well, if... if the crime in which the individual engaged, selling a ton of marijuana, is going to be punished by ten years, in virtually every jurisdiction... I would suggest in every jurisdiction... therefore it's going to be a serious drug offense within the meaning of ACCA and it's going to trigger ACCA as a predicate.
John Paul Stevens: Of course, the recidivist doesn't necessarily be a recidivist because he committed the same crime three times. He might have done two very different things under the California three-strike law. Sometimes very minor crimes push the person over to qualify as a recidivist.
Charles A. Rothfeld: No, that's absolutely... absolutely correct.
David H. Souter: Mr. Rothfeld, apropos of your answers to Justice... first to Justice Scalia and Justice Breyer... you said that when the... when the recidivist is being sentenced he is being sentenced for the offense of the... of the drug crime. Isn't it equally fair or wouldn't it be equally fair to say that he is being sentenced for two things? He is being sentenced for the drug crime which is the necessary condition of the sentence; and he is also being sentenced for the fact that he is repeating that crime. Isn't... isn't it fair to... to sort of distinguish between the two, in effect the two factors in the offense?
Charles A. Rothfeld: Well, I--
David H. Souter: --each one of which is necessary for the... for the ultimate sentence itself?
Charles A. Rothfeld: --Well, I... I think that that's right and it is reflective of something that... discussing earlier with Justice Breyer. The offense itself is not regarded as a more serious offense when it's committed by a recidivist. It's because the recidivist's character as a repeat offender is what triggers the higher penalty; and in the ACCA context where Congress was focusing on whether or not this person was engaging in particular kinds of crimes, particular kinds of serious crimes, that makes all the difference. I... I return to cases that some members of the Court were discussing with Mr. Shanmugam, the LaBonte case. The Government would like to focus on the status of this defendant as a repeat offender. That's what triggers in their view the application of ACCA; because he is a repeat offender he is in a class of defendants who are subject to higher punishment, therefore 10-year ACCA trigger.
Anthony M. Kennedy: Well, I'm not sure the offense is the same. I think the injury to the State is compounded by the repetition.
Charles A. Rothfeld: Well, I--
Anthony M. Kennedy: It affects the tone of the community, the number of law enforcement officers we have to have, the cost of reincarceration, rehabilitation, etcetera.
Charles A. Rothfeld: --Well, I think... again, I don't disagree with any of that, as to the consequence of a repeat offense. My question is whether Congress, when it used the term serious offense, whether it thought the offense itself was more serious, as distinct from punishment that might... that might be imposed upon the offender.
Anthony M. Kennedy: But that's what I'm addressing. It could be more serious when it's the second time.
Charles A. Rothfeld: Well, I--
Anthony M. Kennedy: The offense in and of itself.
Charles A. Rothfeld: --I think it's... it's instructive to look at the statute in the LaBonte case which was... which discussed during Mr. Shanmugam's argument, in which--
John Paul Stevens: Then for double jeopardy purposes you must look at the second offense as the offense, not the offender. I mean, the prior conduct is... is not being punished as a matter of constitutional law.
Charles A. Rothfeld: --No. I... I think that it's quite clear in the cases that are... and we agree by cases cited by the Government for this proposition... that when you are sentenced as a recidivist to a higher penalty you are being punished for the most recent offense that you were... that you were--
John G. Roberts, Jr.: Counsel, if you were representing a... a defendant who has two prior convictions for something that has a sentence of 8 years, and on the third one he is subject to a sentence of 15 years; and your initial meeting, the first thing he wants to know is what's the maximum that I'm facing? Would you tell him it's 8 years or would you tell him it's 15 years?
Charles A. Rothfeld: --Well, I would say that because you are a recidivist the maximum you are facing is 15 years. But I would not say that the offense that you committed is a more serious offense because you are a repeat offender. And and the LaBonte statute I think illustrates this very nicely. In the... in the statute the Court construed in LaBonte it referred to the maximum term of imprisonment for specified categories of defendants; and the Court found that language was crucial because it showed that Congress contemplated that there would be different terms of imprisonment for defendants falling into different categories for the same offense.
David H. Souter: Mr. Rothfeld, let's assume we get into conference and we are having exactly the same discussion that's been going on for 40 minutes there. There is one way to read it; there is another way to read it; there are various reasons to read it one way, various ways to read it the other way. What do we do?
Charles A. Rothfeld: Well, I... I would suggest that this Court need go no further at that point, because the rule of lenity would dictate ruling for us. Absolutely. It's--
David H. Souter: But you don't have to win this argument?
Charles A. Rothfeld: --We do not. I think one way to consider the case is that there in fact are three statutes which bear on the question of penalty. There is the statute that created the crime of conviction, which created the... the offense of a distribution of a schedule of 3, 4, or 5 drugs, and in that statute specifically associated with the offense is the 5-year penalty. There is the 10-year, potential 10-year penalty which is focused... focus of the Government's case. There is the Washington State sentencing guidelines, which were binding, determinate guidelines, every bit as much part of Washington statutory law as the recidivism statute--
John G. Roberts, Jr.: Counsel, the Government of course responds to your rule of lenity argument by saying it loses a lot of its force when we are talking about how... the degree of sentencing rather than whether conduct is subject to a criminal sanction in the first place.
Charles A. Rothfeld: --They do say that, Your Honor, and I think that's simply not so. I mean, the Court has said repeatedly and has applied repeatedly the doctrine that the rule of lenity applies when the only question is the length of the sentence; and indeed the R.L.C. case which the Government has been discussing was a case which involved only a question of length of the sentence and--
John G. Roberts, Jr.: But someone who is, you know, we are trying to decide whether he is subject to 20 years in jail or 30 years in jail, invoking the rule of lenity is a little bit... it's not the same as somebody who comes in and says I didn't know this was a crime at all, because it's so vaguely written.
Charles A. Rothfeld: --I think the Court has said consistently that one of the elements supporting the rule of lenity is the idea that somebody's liberty is going to be taken away, that Congress should have spoken, to some degree--
John G. Roberts, Jr.: Well, we know... we know that someone's liberty is going to be taken away in a case like this; it's just a question of for how long.
Charles A. Rothfeld: --Well, but... but it's a profound difference. I mean, a the conviction of a felony possession of a gun, the variations in penalty can be zero. Absent ACCA, you could be sentenced to probation, maximum of 10 years, as opposed to the mandatory minimum 15-year sentence under ACCA. That's a profound deprivation of liberty based upon how... what reading you give to these words. So... and again--
Antonin Scalia: I think we have applied the rule of lenity to sentencing in the past, haven't we?
Charles A. Rothfeld: --Absolutely. Again we cite a number of cases in our briefs, the Bifulco case... but the R.L.C. case, which both parties have discussed at some length, is a prime element in which--
John G. Roberts, Jr.: It is... it is a fundamental verbal embarrassment for your argument that you would say in a particular case that the maximum to which someone is subject is say, 5 years, and that person is in fact sentenced to 15 years. It's just the... the words don't fit together under that argument.
Charles A. Rothfeld: --Well, I... I am not embarrassed by that, Your Honor. Perhaps I, I'm too resistant to embarrassment. But I...-- [Laughter] --I think it's... it's entirely a question of how you take the congressional meaning of the term punishment prescribed for the offense.
David H. Souter: No, but I thought your position was that the... the defendant is not, this defendant is not subject to a maximum of 5 years, but gets 10. I thought your position was that the offense within the meaning of the statute should be an offense which carries a maximum of 5 years, but that this defendant is in fact subject to a maximum of 10.
Charles A. Rothfeld: I--
David H. Souter: In other words, you can... throughout your argument you make, I think properly, the offense/offender distinction, and isn't that the answer to the conundrum?
Charles A. Rothfeld: --That... that is exactly right. We think that what Congress had in mind when it referred to the punishment prescribed by law for the offense it was referring to the offense, the offense of conviction; and it never--
Samuel A. Alito, Jr.: The offense never... the offense also disregards offender characteristics, or only those offender characteristics that are not elements of the offense?
Charles A. Rothfeld: --Well again, that's... that's where we started, Justice Alito.
Samuel A. Alito, Jr.: I'm still not sure what the line is there.
Charles A. Rothfeld: I... I think if it is an element of the offense then you would be convicted of an offense which carried in its weight recidivism, and so I would say yes, in that circumstance that would be a different situation than what we have here.
Samuel A. Alito, Jr.: It all depends whether it's labelled an element of the offense by the State legislature?
Charles A. Rothfeld: Well, I think that whether it actually is an element of the offence... I mean, in this case there is no question; everyone agrees it's not in the offense; the Government concedes that it's not an element to the offense.
Stephen G. Breyer: So it's bank robbery... bank robbery, force or threat of force guidelines. If you have a gun, eight years. If you brandish it, four more years. If you take, you know, $10 as opposed to $50, two years, eight years, six years. The statute, by the way, says a max of 20 years. Now, what's the... what's... does this fall within it? Doesn't it? Does it depend on whether he brandished it? What does it depend on, in your view?
Charles A. Rothfeld: Well, I'm glad you bring up the guidelines, Your Honor, because I think that that is an element that we haven't discussed at some length. The government's test is what is the penalty that the defendant actually faced. I mean that's their--
Stephen G. Breyer: Or what he actually faced... that, I agree with you, that won't work because of the guidelines, if they were mandatory. But what they're saying here is it's right in the statute. You just look at the statute that has the definition of what the offense is.
Charles A. Rothfeld: --Aha, but it's not the definition of the offense. This statute... the definition of the offense is--
Stephen G. Breyer: No, I'm back to the same question then. I mean which one do we pick?
Charles A. Rothfeld: --I... I guess there are two points here... the first on the question of the guidelines. To the extent that the government believes in its test, which is what is the sentence that the defendant actually faced, there is no question that the sentence the defendant actually faced here was 57 months, well below the 10-year ACCA trigger. And the government does not offer any explanation that I can understand as to why, if their test applies, one takes recidivism enhancements into effect, but does not take guidelines reductions into effect.
Stephen G. Breyer: You see that my question is going in the exact opposite way. What I am finding hard is once you distinguish offender and offense characteristics in the way you do, why not jump to the max for the offense? And so I'm asking you, how is it you get out of that? Which is the same question I had before. I'm not so worried about your case as I am other cases.
Charles A. Rothfeld: Well, the way... the way we resolve that, Justice Breyer, is what was suggested by Justice Souter's question. What Congress had in mind was the offense without the overlay of a recidivism enhancement, which is not an element of this offense. One looks at the offense, one looks at the commission of the elements, if you commit the elements, what does that subject... what kind of punishment does that subject you to? If it's less than 10 years, ACCA does not apply. If you have to call into the mix enhancements that are unrelated, that are offender-specific and not offense-specific, that's falls out because that's not what Congress had in mind when it referred to "punishment prescribed by law for the offense. " Again, Congress had in mind a limited series of serious offenses. It was looking at what people did, whether they engaged in the kind of serious, harmful, destructive conduct that was sufficiently bad to trigger the mandatory 15-year sentence, and if they did not, the fact that some additional overlay could be used to enhance their sentence is not what Congress was concerned about when it listed ACCA predicates. And, again, I don't want to fall away from the Sentencing Guidelines point because, as I understood Mr. Shanmugam's explanation to Justice Scalia as to why the Guidelines should not apply if enhancement does is because, well, this is an offender-specific... an offense-specific crime, and Congress at the time that it enacted ACCA had in mind that guidelines in the statutory regime were different. But so far as the... the offense has been defined by the... by the statute, the relevant offense here is the five-year penalty associated with that offense. And so I think that if one is going to go beyond that and say we are going to look for things that are outside of the offense, not in the elements of the offense, to increase the sentence, as the government does with the recidivism statute, there is no reason why, if we are prepared to go outside of the offense elements, that one wouldn't go to the Guidelines as well, which have precisely the same effect in the other way. I mean the government ultimately is asking for... a one-way ratchet that if it increases the offense level, that's okay, but if it decreases the punishment for some reason, that doesn't apply. And we just don't see any principled basis for that.
John G. Roberts, Jr.: Well, no, I thought their argument was you look at broad categories rather than individual characteristics. It's not a one-way ratchet at all.
Charles A. Rothfeld: Well, I think, in terms of discussion of the Guidelines, they suggest that what matters is whether it is an element of the offense. I thought that's what Mr. Shanmugam's response was. And it is not an element of the offense here. Thank you.
John G. Roberts, Jr.: Thank you, counsel.
Charles A. Rothfeld: Thank you.
John G. Roberts, Jr.: Mr. Shanmugam, you have three minutes remaining.
Kannon K. Shanmugam: Thank you, Mr. Chief Justice. There are just two points that I'd like to make in rebuttal: The first is that the government believes that the rule of lenity is inapplicable here for the simple reason that we believe that the text of the statute is not susceptible to Respondent's interpretation. And if the Court concludes that the statute does permit the interpretation that a given offense can have only a single maximum term of imprisonment, we believe that the only logical conclusion is that that maximum is the maximum that any offender could receive, not that the maximum... not that it is the maximum that some better-positioned subset of offenders could receive. And while we do believe that the considerations that underlie the rule of lenity have less force in this context, and the Court has never applied the rule of lenity to the ACCA, we ultimately believe that the fact that the text does not permit Respondent's interpretation is the end of the inquiry. The other point that I would just make is that if this Court were to adopt Respondent's interpretation, it would have pernicious consequences, not only for the ACCA, but likely also for a number of other critically important Federal statutes as well. With regard to the ACCA itself, both the definition of 28 States and the Federal Government have drug-trafficking offenses that would qualify as ACCA predicates for repeat offenders under the government's interpretation but not under Respondent's. And with regard to other statutes similar language appears--
Antonin Scalia: That's good or bad, depending upon whether... whether your interpretation of the statute is right or the other side's.
Kannon K. Shanmugam: --Well--
Antonin Scalia: It's good to put more people in jail? I mean, that isn't necessarily what we're after. We're--
Kannon K. Shanmugam: --I mean only to highlight the practical significance of this issue, Justice Scalia, and again, certainly in enacting a statute that itself deals with the problem of recidivism, we believe that Congress would not have wanted to be insensitive to an offender's past recidivism. But with regard to other statutes, I want to note that similar language also appears in the Federal three-strikes law and in the Controlled Substances Act, which along with the ACCA, are among the most important Federal statutes dealing with a problem of recidivism. And similar language also appears in a number of general Federal criminal statutes, including RICO and the very substantive statute at issue here, the felony possession statute. And if this Court were to adopt the Ninth Circuit's interpretation, it could potentially lead to the narrowing of all of those statutes as well. The Ninth Circuit, alone among the circuits, has adopted this view that the relevant maximum for an offense must be the maximum that first-time offenders receive. We believe that that is erroneous and that the judgment of the Ninth Circuit should be reversed. Thank you.
John G. Roberts, Jr.: Thank you, Mr. Shanmugam. The case is submitted.